Determination unanimously annulled on the law without costs and petition granted in accordance with the following Memorandum: Petitioner was notified that his pistol permit was being reviewed and that an appointment was being made for him to meet with the pistol licensing officer. Petitioner appeared alone, and, at the end of the appointment, his pistol permit was revoked. The notification to petitioner was insufficient to inform him that his permit might be revoked, and he was not given the opportunity to prepare a meaningful defense. In these circumstances, petitioner was denied due process (see, Matter of St.-Oharra v Colucci, 67 AD2d 1104). However, the Niagara County Pistol Permit Office may, if so advised, commence a new proceeding. (Original Proceeding Pursuant to Article 78.) Present — Green, J. P., Pine, Balio, Boehm and Davis, JJ.